September 22, 2006

Mr. James R. Nelson
DLA Piper Rudnick Gray Cary US LLP
1717 Main Street, Suite 4600
Dallas, TX 75201

Mr. Marc H. Richman
Law Offices of Marc H. Richman
304 South Record Street, Suite 200
Dallas, TX 75202-4712
Mr. Jon A. Haslett
Law Offices of Mac H. Richman
304 South Record Street, Suite 200
Dallas, TX 75202

Honorable Adolph Canales
Judge, 298th Judicial District Court
600 Commerce St., 6th Floor, Suite 428
Dallas, TX 75202-4606

RE:   Case Number:  05-0482
      Court of Appeals Number:  05-05-00585-CV
      Trial Court Number:  03-04629-M

Style:      IN RE  GENERAL ELECTRIC CAPITAL CORPORATION

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed opinion/s  and
judgment  in  the  above-referenced  cause.   Pursuant  to  Texas  Rule   of
Appellate Procedure  52.8(c),  without  hearing  oral  argument,  the  Court
conditionally grants the petition for writ of  mandamus.   (Justice  O'Neill
not sitting)


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Jim      |
|   |Hamlin       |
|   |Ms. Lisa Matz|